                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF GEORGIA
                         STATESBORO DIVISION




NASEEM DAKER,

Petitioner.



vs.                                       Case No. CV617-23
                                          Related No. (CV417-106)

NARDEN MARTY ALLEN,

Respondent.




                               ORDER


      The appeal in the above-styled action having been dismissed

by the United States Court of Appeals for the Eleventh Circuit,

      IT IS HEREBY ORDERED that the Mandate of the United States

Court of Appeals for the Eleventh Circuit is made the Judgment

of this Court.

                           j
      so ORDERED, this             day of March, 2019.




                                Chi^f-O^idg^, J. Randal Hall
                                UNITED States district court judge
                                     3RN DISTRICT OF GEORGIA
